             Case 2:21-cv-00604-SB-MRW Document 1-3 Filed 01/22/21 Page 1 of 3 Page ID #:24


            1    MICHAEL HOLECEK, SBN 281034
                  mholecek@gibsondunn.com
            2    LAUREN M. BLAS, SBN 296823
                  lblas@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            5    Facsimile: 213.229.7520
            6    MEGAN COONEY, SBN 295174
                   mcooney@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
            8    Irvine, CA 92612-4412
                 Telephone: 949.451.3800
            9    Facsimile: 949.451.4220
          10     Attorneys for Defendant
                 AMAZON.COM SERVICES LLC
          11
          12
          13
          14                          UNITED STATES DISTRICT COURT
          15                         CENTRAL DISTRICT OF CALIFORNIA
          16     ANDREW GARCIA, an individual,          CASE NO. 2:21-cv-00604
          17                      Plaintiff,            DECLARATION OF MICHAEL
                                                        HOLECEK IN SUPPORT OF
          18          v.                                DEFENDANT AMAZON.COM
                                                        SERVICES LLC’S NOTICE OF
          19     AMAZON.COM SERVICES LLC                REMOVAL
                 DBA AMAZON FLEX, a California
          20     Limited Liability Company; MICHAEL      (Los Angeles County Superior Court
                 D. DEAL, an individual; and DOES 1      Case No. 20STCV48702)
          21     through 20, inclusive,
                                                         Action Filed:   December 21, 2020
          22                      Defendants.            Trial Date:     None Set
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
             Case 2:21-cv-00604-SB-MRW Document 1-3 Filed 01/22/21 Page 2 of 3 Page ID #:25


            1          I, Michael Holecek, hereby declare and state:
            2          1.     I am an attorney duly licensed to practice law before all the courts of the
            3    State of California as well as the United States District Court for the Central District of
            4    California. I am a partner in the law firm of Gibson, Dunn & Crutcher LLP, and am one
            5    of the attorneys representing Defendant Amazon.com Services LLC in the above-
            6    entitled action. Unless otherwise stated, I have personal knowledge of the matters stated
            7    here, and if asked to testify to them, I would do so competently.
            8          2.     Attached hereto as Exhibit A is a true and correct copy of the Summons in
            9    Garcia v. Amazon.com Services LLC, et al., Case No. 20STCV48702, filed on December
          10     21, 2020.
          11           3.     Attached hereto as Exhibit B is a true and correct copy of the Complaint in
          12     Garcia v. Amazon.com Services LLC, et al., Case No. 20STCV48702, filed on December
          13     21, 2020.
          14           4.     Attached hereto as Exhibit C is a true and correct copy of the Civil Case
          15     Cover Sheet in Garcia v. Amazon.com Services LLC, et al., Case No. 20STCV48702,
          16     filed on December 21, 2020.
          17           5.     Attached hereto as Exhibit D is a true and correct copy of the Notice of
          18     Case Assignment – Unlimited Civil Case in Garcia v. Amazon.com Services LLC, et al.,
          19     Case No. 20STCV48702, filed on December 21, 2020.
          20           6.     Attached hereto as Exhibit E is a true and correct copy of the Notice of
          21     Case Management Conference in Garcia v. Amazon.com Services LLC, et al., Case No.
          22     20STCV48702, filed on December 29, 2020.
          23           7.     Attached hereto as Exhibit F is a true and correct copy of Proof of Service
          24     by Substituted Service as to Amazon.com Services LLC in Garcia v. Amazon.com
          25     Services LLC, et al., Case No. 20STCV48702, filed on December 29, 2020.
          26           8.     In accordance with 28 U.S.C. § 1446(a), Exhibits A–F constitute “all
          27     process, pleadings, and orders served upon” Amazon.com Services LLC in this action.
          28

Gibson, Dunn &
Crutcher LLP

                                                             2
             Case 2:21-cv-00604-SB-MRW Document 1-3 Filed 01/22/21 Page 3 of 3 Page ID #:26


            1          9.    Attached hereto as Exhibit G is a true and correct copy of the Declaration
            2    of Alexa Harwysz in support of Defendants Amazon.com, Inc.’s and Amazon Logistics,
            3    Inc.’s Notice of Removal of Class Action, in Diaz, et al. v. Amazon.com, Inc., et al.,
            4    Case No. 3:20-cv-07792, filed on November 4, 2020.
            5
            6          I declare under penalty of perjury under the laws of the State of California and the
            7    United States of America that the foregoing is true and correct and that I executed this
            8    Declaration on January 22, 2021, at Los Angeles, California.
            9
          10                                            /s/ Michael Holecek
                                                                     Michael Holecek
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                            3
